NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Argued September 19, 2019
                               Decided September 19, 2019

                                         Before

                              DIANE S. SYKES, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge


No. 19-1601

HAROLD STONE, et al.,                             Appeal from the United States District
    Plaintiffs-Appellees,                         Court for the Northern District of
                                                  Illinois, Eastern Division
      v.
                                                  No. 1:17-CV-05360
SIGNODE INDUSTRIAL GROUP LLC,
et al.,                                           Thomas M. Durkin,
        Defendants-Appellants.                    Judge.



                                       ORDER

        Upon consideration of the parties’ briefs and oral arguments, the stays of the
district court’s permanent injunction issued by this court on June 17, 2019 and June 21,
2019 are hereby vacated, effective immediately, for substantially the reasons stated by
the district court in issuing the permanent injunction. A full opinion will follow. The
district court has the authority to take appropriate steps to oversee and implement its
permanent injunction, pending issuance of our full opinion.